Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 8.
Towley (US 2012/0264575) is considered to be the closest prior art of record.  Towley teaches a selectorized dumbbell which comprises: a plurality of nested exercise weights (4), each weight in the plurality of weights comprising left and right weight plates which are spaced apart from one another but which are joined to one another to form a single weight by at least one interconnecting member (8) extending between and being attached to the weight plates, the weight plates and the at least one interconnecting member of each weight being separate and distinct from the weight plates and the at least one interconnecting member of the other weights, and each weight having a releasable connection between each of the left and right weight plates and opposite ends of the at least one interconnecting member for attaching the left and right weight plates to the at least one interconnecting member to permit the weights to be disassembled into a plurality of weight plates and interconnecting members that are capable of being disconnected from one another (connection shown in Fig. 3); a handle (16) comprising a hand grip; a selector (12) that is adjustable on the handle to couple different numbers of exercise weights to the handle to vary the exercise mass provided by the dumbbell
Towley fails to teach the hand grip connecting left and right handle ends to permit the handle to be disassembled into disconnected handle ends and hand grip and providing dumbbells of different lengths having weight plates and handle ends that are common to each dumbbell but also having hand grip lengths, selector widths and sets of interconnecting members that are unique to each dumbbell according to the length of each dumbbell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784